DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 4, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on May 4, 2021.  These drawings are unacceptable.
The drawings (Figs. 57, 58A, 58B, 59) are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the "first die electrode" and "second die electrode" (claim 21) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 

Claim Objections
Claims 21-35, 38 and 40-43 are objected to because of the following informalities:  Inconsistent terminology. "The first and second die electrodes" should read "the first die electrode and the second die electrode" (claim 32); and "the interface" should read "the non-planar interface". Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claimed limitation of "the material", as recited in claim 22, is unclear as to whether said limitation is the same as or different from "a wavelength conversion material", as recited in claim 21.
The claimed limitation of "the non-packaged LED die", as recited in claims 33 and 34, is unclear as to whether said limitation is the same as or different from "multiple non-package LED dies", as recited in claim 21.

Claim Rejections - 35 USC § 102/103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 21-35, 38 and 41-43, as best understood, is/are rejected under pre-AIA  35 U.S.C. 102(b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Sah (2009/0140271) in view of Epstein (2005/0265029).
As for claim 21, Sah shows in Figs. 2A-2B (LED arrangement), 2F, 2G, 3A-3B and related text a light emitting device 3, comprising: 
a first layer 32 having an elongate shape extending along a length from a first end to a second end, the first layer having a width and a thickness, the width and thickness being orthogonal to each other and to the length, and the width and the thickness both being less than the length (Figs. 2B, 3A); 
multiple non-packaged light emitting diode (LED) dies 33 configured to emit light having a first spectral power distribution, each of the multiple non-packaged LED dies having a first die electrode and a second die electrode, the multiple non-packaged LED dies being supported by the first layer and spaced apart from one another along the length of the first layer ([0044]-[0045]); 
a solid second layer 34/31/36/37 having an elongate shape and a non-planar interface 34 facing the first layer, the solid second layer being in contact with the first layer between the spaced apart multiple non-packaged LED dies such that the non-
an electrically-conducting material (circuitry layer (not shown)) on a surface of the first layer, the electrically-conducting material arranged in a pattern that operatively connects the first die electrode and the second die electrode of the multiple non-packaged LED dies without wire bonds, the multiple non-packaged LED dies disposed on the pattern ([0054], lines 8-10; [0043]-[0044]); 
wherein a surface of the solid second layer is an outer surface of the light emitting device and the light emitting device is a flexible light emitting device (Figs. 2F-2G, 3B; [0054]).
Alternatively, Epstein et al. teach in Figs. 3A-3C and related text multiple non-packaged light emitting diode (LED) dies 320 ([0042], [0044]).
Sah and Epstein et al. are analogous art because they are directed to a light emitting unit and one of ordinary skill in the art would have had a reasonable expectation of success to modify Sah with the specified feature(s) of Epstein et al. because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, at the time the invention was made to include use non-packaged LED dies, as taught by Epstein et al., in Sah's device, in order to reduce size and cost of the device.


Regarding the process limitations ("plastically deformed to encase the LED dies"), these would not carry patentable weight in this claim drawn to a structure, because distinct structure is not necessarily produced.
	Note that a “product by process” claim is directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); and In re Marosi et al., 218 USPQ 289, all of which make it clear that it is the patentability of the final product per se which must be determined in a “product by process” claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in “product by process” claims or not.  Note that the applicant has the burden of proof in such cases, as the above case law makes clear. 

As for claim 23, the combined device shows the first layer and the second layer are coextensive along a length of the light emitting device (Sah: Fig. 3A).

As for claim 24, the combined device shows the surface of the first layer is a flat surface (Sah: Figs. 3A-3B).

As for claim 25, the combined device shows the multiple non-packaged LED dies are blue or UV emitting LED dies (Sah: [0045]).

As for claim 26, the combined device shows the light emitting device is a white light emitting device (Sah: [0057]).

As for claim 27, the combined device shows the wavelength conversion material comprises a phosphor (Sah: [0056]), lines 6-7).

As for claim 28, the combined device shows the first layer comprises a light-transmissive material (Sah: [0043]; [0054]).

As for claim 29, the combined device shows the first layer is transparent (Sah: [0049], line 10).

As for claim 30, the combined device shows the first layer comprises a metal (Sah: [0043]; [0054], lines 8-12).

As for claim 31, the combined device shows the LED dies are electrically connected in series (Sah: [0044], lines 4-5).

As for claim 32, the combined device shows the first and second die electrodes are located on a first side of each of the multiple non-packaged LED dies (Sah: [0044], line 4: flip-chip). 

As for claim 33, the combined device shows each of the multiple non-packaged LED dies is configured to emit the light having the first spectral power distribution through a second side of each of the multiple non-packaged LED die opposite the first 

As for claim 34, the combined device shows the first side of each of the multiple non-packaged LED dies reflects light from within the non-packaged LED die back into the non-packaged LED die (Sah: Figs. 3A-3B; note: some of lights reflect from within the LED die back into the LED die).

As for claim 35, the combined device shows the first side of each of the multiple non-packaged LED dies faces the first layer (Sah: Figs. 3A-3B). 

As for claim 38, the combined device shows the multiple non-packaged LED dies are flip-chip LED dies (Sah: [0044], line 4). 

As for claim 41, the combined device shows the solid second layer comprises a light-transmissive material (Sah: [0041]-[0042]). 

As for claim 42, the combined device shows the interface of the solid second layer is a textured interface (Sah: Fig. 3B).

As for claim 43, the combined device shows a thickness of the solid second layer is greater than a height of the multiple non-packaged LED dies (Sah: Fig. 3B).
	
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 40 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sah (2009/0140271) and Epstein et al. (2005/0265029).
Sah (and Epstein et al.) disclosed substantially the entire claimed invention, as applied to claim 21 above, except the light emitting device has a thickness in a range from 1 mm to 1 cm.
It would have been obvious to one having ordinary skill in the art at the time of the invention was made to include the light emitting device having a thickness in a range from 1 mm to 1 cm, in order to form a desired size of the device and to optimize the performance of the device. Furthermore, it has been held that where then general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Furthermore, it has been held in that the applicant must show that a particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). Note that the law is replete with cases in which when the mere difference between the claimed invention and the prior art is some dimensional limitation or other variable within the claims, patentability cannot be found. The instant disclosure does not set forth evidence ascribing unexpected results due to the claimed dimensions. See Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984), which held that the dimensional limitations failed to point out a feature which performed and operated any differently from the prior art.

Response to Arguments
Applicant's arguments filed May 4, 2021 have been fully considered but they are not persuasive. 
Applicant argues that "claim neither anticipated by nor obvious in view of Sah. Epstein, as applied by the Office, fails to cure these deficiencies of Sah" because "Sah discloses a gel or fluid, not a solid layer, that covers its LED dies on the substrate."
The examiner disagrees because Sah discloses in paragraph [0046], lines 1-3 that gel may be a cured gel; and it is well known in the art that a cured gel is a solid layer. Therefore, Sah discloses the claim limitation of "a solid second layer …", as recited in claim 21. 

Applicant argues that "the remaining claims depend, directly or indirectly, from claim 21 and should be allowable for at least the same reasons as claim 21".
In response to applicant's argument, the examiner sates for the reason set forth above, the examiner maintains the remaining claims depend, directly or indirectly, from claim 21 rejected under pre-AIA  35 U.S.C. 102(b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Sah in view of Epstein.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEIYA LI whose telephone number is (571)270-1572.  The examiner can normally be reached on Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYNNE GURLEY can be reached on (571)272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/MEIYA LI/Primary Examiner, Art Unit 2811